FILED
                             NOT FOR PUBLICATION                            SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10013

                Plaintiff - Appellee,             D.C. No. 4:10-cr-03072-CKJ

  v.
                                                  MEMORANDUM *
JOSE MANUEL ARENAS-ARANDA,
a.k.a. Jose M. Arenas,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    James K. Singleton, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jose Manuel Arenas-Aranda appeals from the 48-month sentence imposed




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The Honorable James K. Singleton, Senior United States District
Judge for the District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
following his guilty-plea conviction for reentry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Arenas-Aranda contends that his sentence is substantively unreasonable in

light of several mitigating factors and because he was sentenced to only six months

for a prior misdemeanor immigration conviction. In light of the totality of the

circumstances, including Arenas-Aranda’s eight previous deportations, the

sentence 15 months below the Guidelines range is substantively reasonable. See

18 U.S.C. § 3553(a); Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                    12-10013